Order entered July 16, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00866-CR

             ADRIAN ALEXANDREW CASTILLEJA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F17-76547-H

                                     ORDER

      Before the Court is appellant’s July 12, 2021 third motion for an extension
of time to file his brief. We GRANT the motion and ORDER appellant to file his
brief by July 20, 2021. We caution appellant that future extensions are disfavored.
      We DIRECT the Clerk to send copies of this order to the Honorable Tina
Yoo, Presiding Judge, Criminal District Court No. 1; to Jeff Buchwald; and to the
Dallas County District Attorney’s Office, Appellate Division.



                                              /s/   LANA MYERS
                                                    JUSTICE